Case: 2:20-cv-00027-WOB-CJS Doc #: 24-1 Filed: 04/27/20 Page: 1 of 28 - Page ID#:
                                    176




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                             NORTHERN DIVISION
                                AT COVINGTON

                                      Electronically Filed
 NICHOLAS SANDMANN, by and                       :
 through his parents and natural guardians,      :
 TED SANDMANN and JULIE                          :
 SANDMANN,                                       :
                                                 :
                       Plaintiff,                :
                                                 : CASE NO. 2:20-cv-00027-WOB-CJS
       v.                                        :
                                                 : ORAL ARGUMENT REQUESTED
 ROLLING STONE, LLC and                          :
 PENSKE MEDIA CORPORATION,                       :
                                                 :
                       Defendants.




             MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
Case: 2:20-cv-00027-WOB-CJS Doc #: 24-1 Filed: 04/27/20 Page: 2 of 28 - Page ID#:
                                    177



                                              TABLE OF CONTENTS


I.     INTRODUCTION .............................................................................................................. 1

II.    STATEMENT OF FACTS ................................................................................................. 3

III.   LAW AND ARGUMENT .................................................................................................. 7

       A.        Legal Standards ....................................................................................................... 7

                 1.         Standard of Review ..................................................................................... 7

                 2.         Elements of Defamation in Kentucky. ........................................................ 8

       B.        The Challenged Statements Are Not Defamatory as a Matter of Law. .................. 9

       C.        The Challenged Statements Are Constitutionally Protected Opinion................... 15

       D.        Plaintiff’s Claim Is Time-Barred. ......................................................................... 20

IV.    CONCLUSION ................................................................................................................. 24




                                                                  i
Case: 2:20-cv-00027-WOB-CJS Doc #: 24-1 Filed: 04/27/20 Page: 3 of 28 - Page ID#:
                                    178



I.      INTRODUCTION

        No matter how many defamation lawsuits Plaintiff Nicholas Sandmann (“Sandmann”) files

against the media, each of his cases is unique. In this case, perhaps more than ever, context matters.

Sandmann has cut and pasted allegations from his other defamation lawsuits into a Complaint

against Defendants Rolling Stone, LLC and Penske Media Corporation (collectively, “Rolling

Stone”), as if Rolling Stone and all other media outlets published the same article about

Sandmann’s encounter with Native American activist Nathan Phillips at the National Mall. But

the Rolling Stone article was not identical to the others published, and Sandmann’s cookie-cutter

approach to litigation belies the First Amendment and Kentucky defamation law. To survive a

motion to dismiss, Sandmann must allege a plausible defamation claim based upon the specific

words and the unique context of the Rolling Stone article. Sandmann fails to meet this obligation

and his case should be dismissed as a matter of law.

        Despite over 250 paragraphs of largely extraneous allegations, Sandmann’s Complaint

boils down to a single statement in a single Rolling Stone article published on January 22, 2019

(the “Rolling Stone Article”).1 Specifically, Sandmann claims he was defamed when Rolling Stone

republished a statement by Nathan Phillips that Sandmann “blocked my way and wouldn’t allow

me to retreat” (the “Blocked Retreat Statement”). While this Court has analyzed the Blocked

Retreat Statement in other cases, it has not analyzed that statement in the context of the Rolling

Stone Article. For purposes of this motion, that is precisely the analysis that Kentucky law requires.

        Sandmann’s defamation claim is rooted in the false narrative that the Rolling Stone Article

implicated Sandmann in hate crimes and “inexcusably relied upon a false, incomplete and out-of-

context viral video.” But the Rolling Stone Article does not state that Sandmann engaged in any


1
         The Rolling Stone Article was attached to Sandmann’s Complaint as Exhibit G (doc. 1-7) and is attached
hereto for the Court’s convenience as Exhibit 1.

                                                      1
Case: 2:20-cv-00027-WOB-CJS Doc #: 24-1 Filed: 04/27/20 Page: 4 of 28 - Page ID#:
                                    179



hate crimes and specifically reported that the media was “walking back previous headlines” based

upon the emergence of “[a]dditional videos” that provided more context to Sandmann’s encounter

with Phillips. In fact, the gist of the Rolling Stone Article was not about Sandmann or his

reputation, but the diverging opinions that erupted after the additional video emerged. The article

extensively covered Sandmann’s side of the story, including tweets from President Trump

characterizing prior media coverage of the encounter as “Fake News”; quotes from Sandmann

explaining he was “only attempting to ‘diffuse the situation’ by standing his ground”; and a link

to Sandmann’s full account of what transpired. In this context, Rolling Stone’s republication of

Phillips’ statement that he felt “blocked” and unable to “retreat” cannot plausibly form the basis

of a defamation claim.

       Further, Sandmann’s lawsuit was filed more than one year after publication of the Rolling

Stone Article, so it is untimely under Kentucky’s statute of limitations. Although Sandmann was

a minor at the time the Rolling Stone Article was published, he has readily proven himself capable

of finding the courthouse to pursue other, timely claims arising from media coverage of the

incident. Thus, Kentucky law does not toll the statute of limitations for him.

       The Complaint against Rolling Stone fails for at least three separate reasons. First, the

Rolling Stone Article, taken as a whole, presented Phillip’s Blocked Retreat Statement in a unique

context that is non-defamatory as a matter of law. Second, the challenged statements are pure

opinion under Kentucky law because they fully disclosed the facts upon which they were based,

including a photograph of Sandmann and Phillips face to face in close proximity to each other,

plus additional video footage that had emerged and Sandmann’s full statement about the encounter.

Third, Sandmann’s claims are time-barred because this lawsuit was not filed within one year of

the date Rolling Stone published its article.




                                                 2
Case: 2:20-cv-00027-WOB-CJS Doc #: 24-1 Filed: 04/27/20 Page: 5 of 28 - Page ID#:
                                    180



II.     STATEMENT OF FACTS

        The Court is well-acquainted with the facts surrounding the encounter on the steps of the

Lincoln Memorial on January 18, 2019. After participating in an unrelated public march,

Sandmann and his classmates assembled on the steps of the Memorial, where he encountered

Native American activist Nathan Phillips. (Doc. 1, ¶¶ 33-34, 38-40.) Sandmann was wearing a hat

bearing a slogan, “Make America Great Again,” that is commonly associated with President

Trump. (Id. at ¶ 35.) During the meeting, Sandmann stood still and smiled while Phillips played a

drum and sang. (Id. at ¶¶ 39, 54, 71.) Both stood in place, staring at each other, until Sandmann

and his classmates were summoned by chaperones to leave. (Id. at ¶¶ 54, 60-61.) Also during the

encounter, Sandmann’s classmates circled the pair and engaged in various antics—dancing and

chanting—while Sandmann and Phillips continued their face-off. (Id. at ¶¶ 37, 41.)

        Unlike similar lawsuits that have come before the Court, the sole basis of Sandmann’s

claim here is a single article about his encounter with Phillips published on Rolling Stone’s

website, www.RollingStone.com, on January 22, 2019. (Id. at ¶¶ 199, 202-209; doc. 1-7.) The

Rolling Stone Article’s title is “Trump Comes to the Rescue of the MAGA Teens,” and its subtitle

is “Right-wing media is using confusion over what exactly happened to paint the Covington

Catholic teenagers as victims.” (Doc. 1-7 at PAGEID# 85.) The article led with a photograph of

President Trump in a “Make American Great Again” hat. (Id.)

        The opening paragraph of the Rolling Stone Article indicated it was covering the recorded

“confrontation” between “a rowdy group of students” and “a Native-American protester named

Nathan Phillips.” (Doc. 1-7 at PAGEID# 85.) From the start, the article noted that Phillips was

shown being “taunted by the teens” in one video clip of the January 18 incident, but that—before

the Rolling Stone Article—“Sandmann released a statement alleging otherwise while directing

people to other clips of the incident.” (Id.)


                                                3
Case: 2:20-cv-00027-WOB-CJS Doc #: 24-1 Filed: 04/27/20 Page: 6 of 28 - Page ID#:
                                    181



         The article went on to note that “[d]ebate around the confrontation raged throughout the

weekend” (after January 18) and that, soon after, “President Trump came to the defense of the

teens.” (Id.) Rather than Sandmann or Phillips, the prominent feature of the first one-third of the

Rolling Stone Article is President Trump’s view of the situation, as expressed in several of his

tweets embedded in the article. (Id. at PAGEID# 85-86.) In the embedded tweets, the President

stated that Sandmann had been “treated unfairly with early judgements proving out to be false,”

quoted Tucker Carlson for the assertion that “‘[n]ew footage shows that media was wrong about

teen’s encounter with Native American,’” called Sandmann and his classmates “symbols of Fake

News and how evil it can be,” and opined that the situation “started off unpleasant, but can end in

a dream!” (Id. at PAGEID# 86.)

         The article then covered Sandmann’s publicly released statement on the controversy

published by CNN on January 20. In addition, the article included clickable text with a hyperlink

to the full text of that statement.2 In the statement, Sandmann indicated that he was providing a

“factual account of what happened on Friday afternoon at the Lincoln Memorial to correct

misinformation” being disseminated about him. (Doc. 1-7 at PAGEID# 86; see also doc. 1-3 at

PAGEID# 72.) In addition to linking the entire statement, the Rolling Stone Article quoted various

portions of Sandmann’s public statement and his view of the events in question:

         Sandmann claims the students responded with ‘school spirit chants,’ after which
         Phillips and other Native-American protesters approached the group, with Phillips
         ‘wading’ into the crowd with his drum. Sandmann writes that Phillips locked eyes
         with him, approached him and began playing his drum ‘within inches of my face.’
         Sandmann says that he was ‘startled and confused’ and only attempting to ‘diffuse



2
          The full text of the Sandmann’s statement that was hyperlinked in the Rolling Stone Article and attached to
Sandmann’s Complaint as Exhibit C (doc. 1-3) is attached hereto as Exhibit 2. Sandmann’s assertion in his Complaint
that after “the January 18 Incident and prior to Rolling Stone’s January 22 Article, Nicholas had issued no public
statements” (doc. 1, ¶ 216) is belied by his own pleading: “On the afternoon of January 20, 2019, . . . Nicholas made
public a statement in which he provided a detailed and accurate factual description of the January 18 Incident.” (Id. at
¶ 89; see also doc. 1-3.) Sandmann likely cut and pasted the former (incorrect) assertion from another lawsuit.

                                                           4
Case: 2:20-cv-00027-WOB-CJS Doc #: 24-1 Filed: 04/27/20 Page: 7 of 28 - Page ID#:
                                    182



       the situation’ by standing his ground and smiling at Phillips. He continued to detail
       a belief that he and his classmates were victims.

(Doc. 1-7 at PAGEID# 86; see also doc. 1-3 at PAGEID# 72.) The Rolling Stone Article closed

its coverage of Sandmann’s statement by noting that “[a]dditional videos confirm Sandmann’s

claim that African-American protesters yelled a series of vile invectives at the students. They had

also been harassing the Native-American protesters.” (Doc. 1-7 at PAGEID# 86.)

       In his statement, Sandmann also wrote that he “never felt like [he] was blocking the Native

American protestor” and that he respected Phillips’ “right to protest and engage in free speech

activities.” (Doc. 1-3 at PAGEID# 73.) Sandmann further stated: “I can only speak for myself and

what I observed and felt at the time. But I would caution everyone passing judgement based on a

few seconds of video to watch the longer video clips that are on the internet, as they show a much

different story than is being portrayed by people with agendas.” (Id. at PAGEID# 74.)

       The Rolling Stone Article then presented Phillips’ account of the January 18 incident,

noting that “Phillips has admitted that he attempted to intervene between the students and the

African-American protesters, but has disputed Sandmann’s account, as have other videos of the

incident showing Covington students circled around Phillips, who said he felt threatened.” (Doc.

1-7 at PAGEIDE# 86.) The Rolling Stone Article then quoted directly Phillips’ statement to the

Washington Post: “‘It was getting ugly,’ Phillips, a former Marine, told the Washington Post,” and

embedded a hyperlink to the Post’s article containing the quote from Phillips. (Id.) The Rolling

Stone Article continued to quote Phillips’ Blocked Retreat Statement from the Post: “‘I was

thinking: I’ve got to find myself an exit out of this situation and finish my song at the Lincoln

Memorial. I started going that way, and that guy in the hat stood in my way, and we were at an

impasse. He just blocked my way and wouldn’t allow me to retreat.’” (Id.)




                                                5
Case: 2:20-cv-00027-WOB-CJS Doc #: 24-1 Filed: 04/27/20 Page: 8 of 28 - Page ID#:
                                    183



       The article closed by observing the “confusion around what exactly happened” and opining

that “[r]ight-wing media has used the additional footage to paint the students as victims of a Fake

News conspiracy to mischaracterize the confrontation.” (Doc. 1-7 at PAGEID# 86.) It concluded,

“Sandmann will continue to tell his side of the story when he sits down with Savannah Guthrie of

the Today show Wednesday morning.” (Id. at PAGEID# 87.)

       Sandmann claims that the Blocked Retreat Statement is “unequivocally and provably false”

because Sandmann did not block Phillips from retreating during their encounter. (Doc. 1, ¶ 203.)

Sandmann also alleges the statement “conveys a defamatory meaning because it imputes to

Nicholas racist conduct” towards Phillips, namely (1) “aggression constituting an intent-to-

intimidate assault,” (2) “menacing racial intimidation,” and (3) “a hate crime for interfering with

a Native American prayer and song ceremony.” (Id. at ¶ 204.) Finally, Sandmann alleges that the

Rolling Stone Article “falsely accuse[d]” him “of ‘aggressively mocking’ Phillips and the other

Native Americans” with the statement: “The confusion around what exactly happened seems to

have obscured the video footage that does indeed show a bunch of teens in #MAGA gear

aggressively mocking a Native American.” (Id. at ¶ 206; doc. 1-7 at PAGID# 86, the “Aggressively

Mocking Statement”.) But, unlike the Blocked Retreat Statement, the Complaint does not allege

that this Aggressively Mocking Statement is defamatory.

       Equally important to an analysis of Sandmann’s claim is also what statements are not a

basis for it. Sandmann does not claim that the various tweets quoted in the Rolling Stone Article

or the reporter’s editorial comments about Sandmann or his classmates were defamatory. And

while Sandmann refers to other articles allegedly published by Rolling Stone, even pointing out

other alleged falsehoods (see, e.g., doc. 1, ¶ 205), he does not claim any statements in those articles

were defamatory, published with fault, damaged him, or otherwise gave rise to a defamation claim

(see, e.g., id. at ¶¶ 219, 249, 255). Rather, Sandmann’s sole basis of his claim and the lawsuit


                                                  6
Case: 2:20-cv-00027-WOB-CJS Doc #: 24-1 Filed: 04/27/20 Page: 9 of 28 - Page ID#:
                                    184



against Rolling Stone is the single use of Phillips’ Blocked Retreat Statement within the Rolling

Stone Article. (Id. at ¶¶ 198, 202-204, 206.)

III.    LAW AND ARGUMENT

        In evaluating the Rolling Stone Article, context and timing are critical. Despite insinuations

from Sandmann’s voluminous pleading, Rolling Stone did not simply republish allegedly false and

defamatory statements about Sandmann attacking Phillips in a race-based incident. Rather, several

days after the stand-off, the Rolling Stone Article discussed the controversy that had arisen based

upon additional footage that had emerged and the various opinions on the controversy—from

Sandmann, Phillips, the President of the United States, and the author of the article. Sandmann’s

defamation claim against Rolling Stone should be dismissed as a matter of law because the

Blocked Retreat Statements are: (1) not defamatory when view in the context of the complete

Rolling Stone Article as a whole; (2) constitutionally protected opinions based upon the fully

disclosed facts that are uniquely presented in the Rolling Stone Article; and (3) time-barred.

        A.      Legal Standards

                1.      Standard of Review

        To survive a Rule 12(b)(6) motion, a complaint must plead sufficient facts to state a claim

for relief that is “plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “‘A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.’” Smith v. Tipton

Cty. Bd. of Education, 916 F.3d 548, 552 (6th Cir. 2019) (quoting Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009)). Although the court must accept as true all allegations contained in a complaint, this

rule does not apply to legal conclusions. Id., 556 U.S. at 678. Further, “it is not . . . proper to

assume that the [plaintiff] can prove facts that it has not alleged or that the defendants have violated




                                                   7
Case: 2:20-cv-00027-WOB-CJS Doc #: 24-1 Filed: 04/27/20 Page: 10 of 28 - Page ID#:
                                     185



 . . . laws in ways that have not been alleged.” Assoc. Gen. Contractors v. Cal. State Counsel of

 Carpenters, 459 U.S. 519, 526 (1983).

          Sandmann has incorporated the Rolling Stone Article into his pleadings by attaching it to

 his Complaint. Bassett v. Natl. Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008). The

 article also contains embedded content and hyperlinks to several other publications, including

 Sandmann’s own public statements and President Trump’s tweets. All of the linked content in the

 Rolling Stone Article may also be considered in deciding a Rule 12(b)(6) motion to dismiss

 without converting it to a Rule 56 motion for summary judgment. See Greenberg v. Life Ins. Co.

 of Virginia, 177 F.3d 507, 514 (6th Cir. 1999) (“[A] document that is not formally incorporated

 by reference or attached to a complaint may still be considered part of the pleadings . . . [if it] is

 referred to in the complaint and is central to the plaintiff’s claim.”) (internal citation and quotation

 omitted). Moreover, when an exhibit to a complaint contradicts allegations within a complaint, the

 exhibit trumps the allegations. Williams v. CitiMortgage, Inc., 498 F. App’x 532, 536 (6th Cir.

 2012) (“[I]f a factual assertion in the pleadings is inconsistent with a document attached for

 support, the Court is to accept the facts as stated in the attached document.”) (internal quotations

 omitted).3 In fact, when the “pleadings internally contradict verifiable facts central to [a plaintiff’s]

 claims, that makes [the] allegations implausible.” Bailey v. City of Ann Arbor, 860 F.3d 382, 387

 (6th Cir. 2017).

                   2.       Elements of Defamation in Kentucky.

          Under Kentucky law, a plaintiff seeking to recover for defamation must plead and prove:

 “(a) a false and defamatory statement concerning [the plaintiff]; (b) an unprivileged publication to


 3
          Notwithstanding Sandmann’s occasional reference to them, the other articles Rolling Stone (or any other
 media outlet facing a lawsuit by Sandmann) published about the incident (see, e.g., doc. 1, ¶¶ 28-29), are not a basis
 of Sandmann’s claim and are not properly considered in evaluating the present motion. See Roche v. Home Depot
 U.S.A., 197 F. App’x 395, 398 (6th Cir. 2006) (“In determining whether a writing is libelous per se, courts must stay
 within the ‘four corners’ of the written communication.”) (citations and internal quotation marks omitted).

                                                           8
Case: 2:20-cv-00027-WOB-CJS Doc #: 24-1 Filed: 04/27/20 Page: 11 of 28 - Page ID#:
                                     186



 a third party; (c) fault amounting at least to negligence on the part of the publisher; and (d) either

 actionability of the statement irrespective of special harm or the existence of special harm caused

 by the publication.” Toler v. Sud-Chemie, Inc., 458 S.W.3d 276, 282 (Ky. 2014) (footnote omitted)

 (quoting Restatement (Second) of Torts § 558 (1977)).

          Language is “defamatory” if it “‘tends so to harm the reputation of another as to lower him

 in the estimation of the community or to deter third persons from associating or dealing with him.’”

 Ball v. E.W. Scripps Co., 801 S.W.2d 684, 688 (Ky. 1990) (quoting Restatement (Second) of Torts

 § 559 (1977)). Written words are defamatory per se if they “tend to injure one in his reputation or

 to expose him to public hatred, contempt, scorn, obloquy, or shame.” Stringer v. Wal-Mart Stores,

 Inc., 151 S.W.3d 781, 795 (Ky. 2004), overruled on other grounds by Toler, 458 S.W.3d 276. “In

 determining whether a writing or publication is libelous per se, it must be stripped of all innuendo,

 colloquium, and explanatory circumstances, and, when so construed, it must be defamatory on its

 face, within the four corners thereof.” Sweeney & Co. v. Brown, 60 S.W.2d 381, 384 (Ky. 1933).

 In all other cases, written statements are defamatory only per quod, “and special damages, i.e.,

 actual injury to reputation,4 must be affirmatively proved if a comprehension of the defamatory

 nature of the written or spoken words requires extrinsic evidence of context or circumstances.”

 Stringer, 151 S.W.3d at 795. Under these principles, Sandmann’s claim fails as a matter of law.

          B.       The Challenged Statements Are Not Defamatory as a Matter of Law.

          “It is an elementary principle of the law of libel that the defamatory matter complained of

 should be construed as a whole.” McCall v. Courier-Journal & Louisville Times Co., 623 S.W.2d

 882, 884 (Ky. 1981). But, as this Court has noted in a similar case, “[i]n determining whether a


 4
          Although Sandmann ostensibly has pled $438 of special damages in the form of medical expenses (doc. 1, ¶
 255(d)), his claim here is based solely on a theory of defamation per se (id. at ¶¶ 209, 254). Moreover, these de minimis
 damages are neither sufficient nor the type contemplated by Kentucky law to support a defamation claim. See Zeran
 v. Diamond Broad., Inc., 203 F.3d 714, 718 (10th Cir. 2008) (holding de minimis medical expenses did not support a
 claim for defamation); see also Stringer, 151 S.W.3d at 795.

                                                            9
Case: 2:20-cv-00027-WOB-CJS Doc #: 24-1 Filed: 04/27/20 Page: 12 of 28 - Page ID#:
                                     187



 writing is libelous per se [under Kentucky law], courts must stay within the four corners of the

 written communication. . . . The words must be given their ordinary, natural meaning as defined

 by the average lay person.” Sandmann v. WP Co. LLC, 401 F.Supp.3d 781, 790 (E.D. Ky. 2019)

 (quoting Roche v. Home Depot U.S.A., 197 F. App’x 395, 398 (6th Cir. 2006)). “The face of the

 writing must be stripped of all innuendoes and explanations,” Roche, 197 F. App’x at 398, because

 “innuendo . . . cannot enlarge or add to the sense or effect of the words charged to be libelous.”

 Dermody v. Presbyterian Church (U.S.A.), 530 S.W.3d 467, 475 (Ky. App. 2017); accord

 Sweeney, 60 S.W.2d at 384 (holding that, to be libelous per se, the publication “must be defamatory

 on its face”). Then, the court must “analyze the article in its entirety and determine if its gist or

 sting is defamatory.” McCall, 623 S.W.2d at 884.

        The law requiring this Court to analyze the entire context of the Rolling Stone Article is a

 different legal proposition than the “neutral reportage doctrine,” which Kentucky has not adopted.

 McCall, 623 S.W.2d at 886-87. Rolling Stone does not claim “absolute immunity from liability

 for accurately reporting ‘newsworthy statements,’ regardless of” their belief about statements’

 truth. Id. at 886. Rather, Sandmann’s Complaint should be dismissed because the Rolling Stone

 Article, taken as a whole, and in the context of the multiple perspectives presented, is not

 defamatory on its face. Croce v. New York Times Co., 345 F.Supp.3d 961, 976 (S.D. Ohio 2018),

 aff’d, 930 F.3d 787 (6th Cir. 2019) (finding, while the neutral reportage doctrine did not apply,

 “statements published in a ‘balanced report of both parties’ arguments and defenses’ are not, as a

 matter of law, defamatory in the first instance”) (citation omitted).

        Stripped of innuendo and external influence, the Rolling Stone Article provided a synopsis

 of several views of the January 18 encounter, including those of the two major participants:

 Sandmann, with extensive quotations from and a link to his full public statement first published

 by CNN, and Phillips’ statements to the Washington Post. The article never adopted either view


                                                  10
Case: 2:20-cv-00027-WOB-CJS Doc #: 24-1 Filed: 04/27/20 Page: 13 of 28 - Page ID#:
                                     188



 as a complete and accurate account of events. As to Sandmann, the article explained that he wrote

 “that Phillips locked eyes with him, approached him and began playing his drum ‘within inches of

 my face,’” and that “Sandmann says that he was ‘startled and confused’ and [was] only attempting

 to ‘diffuse the situation’ by standing his ground and smiling at Phillips.” (Doc. 1-7 at PAGEID#

 86.) The Rolling Stone Article also noted Sandmann’s “belief that he and his classmates were

 victims.” (Id.) As to Phillips, the Rolling Stone Article stated that he “disputed Sandmann’s

 account” and quoted his several statements to the Washington Post: he wanted to “find [himself]

 an exit,” but “that guy in the hat stood in my way, and we were at an impasse. He just blocked my

 way and wouldn’t allow me to retreat.” (Id.) Given this context and balance—Sandmann’s account

 directly juxtaposed with Phillips’—the Blocked Retreat Statement within the Rolling Stone Article

 is not capable of a defamatory meaning as a matter of law.

        Although Sandmann attempts to infuse the allegedly misleading “viral video” into the

 Rolling Stone Article (see, e.g., doc. 1, ¶¶ 14, 195, 197), the article contains no link to that video

 and explicitly states that additional video has emerged providing more context for the encounter.

 (See generally doc. 1-7.) In fact, the first paragraph of the article noted, “[i]n a widely circulated

 clip, Phillips was taunted by the teens,” but that “Sandmann released a statement alleging

 otherwise while directing people to other clips of the incident.” (Id. at PAGEID# 85.) (Emphasis

 added.) Further on, the article explained, “[a]dditional videos confirm Sandmann’s claim” about

 harassment by other protesters, but that “other videos of the incident” showed “students circled

 around Phillips.” (Id. at PAGEID# 86.) As the Sixth Circuit has said, when “pleadings internally

 contradict verifiable facts central to [a plaintiff’s] claims, that makes his allegations implausible.”

 Bailey, 860 F.3d at 387. And Rolling Stone’s balanced discussion of the additional video further

 underscores why the Blocked Retreat Statement could not plausibly have a defamatory meaning




                                                   11
Case: 2:20-cv-00027-WOB-CJS Doc #: 24-1 Filed: 04/27/20 Page: 14 of 28 - Page ID#:
                                     189



 in this context—no reasonable person would read this coverage, in full, and inherently “hate, scorn,

 or shame” Sandmann because of it.

          The Rolling Stone Article also provided—indeed, led with—President Trump’s

 perspective of the incident expressed on Twitter. The President’s tweets declared that Sandmann

 had been “treated unfairly with early judgements proving out to be false” and asserted that “‘[n]ew

 footage shows that media was wrong about teen’s encounter with Native American.’” (Doc. 1-7

 at PAGEID# 86.) Hence, the article’s “gist” or “sting” is its headline: “Trump comes to the Rescue

 of the MAGA teens.” The article’s overall assertion that the President defended Sandmann serves

 to further establish that the Blocked Retreat Statement as contained within the Rolling Stone article

 could not plausibly be defamatory as a matter of law.

          Rather than address the full content of the article, Sandmann cuts and pastes from his

 pleadings against other media defendants, attempting to ascribe a non-existent “gist” to it.

 According to Sandmann, the Blocked Retreat Statement in the Rolling Stone Article somehow

 imputed “racist conduct” to Sandmann, including “an intent-to-intimidate assault”; “menacing

 racial intimidation”; and “a hate crime.” (Doc. 1, ¶ 204.) Sandmann’s alleged gist ought to have

 some relation to the actual publication. See Restatement (Second) of Torts § 563 (1977). But it

 does not. The words “race,” “assault,” and “crime” appear nowhere in the Rolling Stone Article,

 nor do their derivatives or synonyms. Sandmann’s purported gist is not based in the article. Instead,

 it is based on quotes from other persons not associated with Rolling Stone.5 (See, e.g., doc. 1, ¶¶

 28-29 (quoting KTXL Fox40), 72 (quoting an alleged fake Twitter account) and 144-149 (quoting

 various media outlets, but not Rolling Stone).




 5
          Sandmann’s reference to Rolling Stone’s previous articles is irrelevant. (See, e.g., doc. 1, ¶ 205.) Sandmann’s
 defamation claim is not based on those articles, he makes no specific allegations about their content being unlawful,
 and they are not properly considered in analyzing his claim of defamation per se. See Roche, 197 F. App’x at 398.

                                                           12
Case: 2:20-cv-00027-WOB-CJS Doc #: 24-1 Filed: 04/27/20 Page: 15 of 28 - Page ID#:
                                     190



         Sandmann’s allegation that the Blocked Retreat Statement or even any part of the Rolling

 Stone Article accused him of racist criminal conduct is simply not plausible when taking into

 account the full context of the article. No part of the Rolling Stone Article stated or implied that

 Sandmann, or any of his classmates, committed or were charged with any type of crime. “Put

 simply, the article does not say that [Sandmann] is guilty of any of these allegations and charges

 of [] misconduct, nor does the article suggest that these allegations are true.” Croce v. New York

 Times Co., 930 F.3d 787, 794 (6th Cir. 2019). Thus, even if a reader concluded that the actions

 described somehow constituted an “assault,” that conclusion would be nothing more than the

 reader’s (unreasonable) subjective interpretation of the video. See Southern Air Transport, Inc. v.

 Am. Broadcasting Cos., Inc., 877 F.2d 1010, 1016-17 (D.C. Cir. 1989); accord Sandmann, 401

 F.Supp.3d at 790 (“‘Although defamation is not a question of majority opinion, neither is it a

 question of the existence of some individual . . . with views sufficiently peculiar to regard as

 derogatory what the vast majority of persons regard as innocent.’”) (quoting Restatement (Second)

 of Torts § 559, cmt. e (1977)).

         Nor did any part of the article accuse Sandmann of being a racist. All of Sandmann’s

 allegations that Rolling Stone implicated Sandmann in racist conduct are innuendo based in

 material extraneous to the publication that is not actionable under Kentucky law. Dermody, 530

 S.W.3d at 475. Sandmann’s assertion that some portion of the country considers “Make America

 Great Again” to be racist does not change this analysis. (Doc. 1, ¶ 165.)6 As this Court has

 observed, “attributing to an individual ‘membership in a political party in the United States that is

 a mainstream party and not at odds with the fundamental social order is not defamatory.’”

 Sandmann, 401 F.Supp.3d at 795 (quoting Cox v. Hatch, 761 P.2d 556, 562 (Utah 1988)). Even if


 6
          Sandmann’s allegations regarding the slogan “build the wall” are wholly irrelevant. (Doc. 1, ¶ 166.) This
 phrase appears nowhere in the Rolling Stone Article.

                                                        13
Case: 2:20-cv-00027-WOB-CJS Doc #: 24-1 Filed: 04/27/20 Page: 16 of 28 - Page ID#:
                                     191



 an accusation of racism could be derived from the Rolling Stone Article—which it cannot—

 generally, “a simple accusation of racism is not enough. Rather, the accusation must imply more,

 by for instance suggesting that the accused has personally broken the law to act in a racist manner.”

 McCafferty v. Newsweek Media Group, Ltd., -- F.3d --, No. 19-1545, 2020 WL 1862250, *4 (3d

 Cir. Apr. 14, 2020) (internal quotations, alteration, and citation omitted). The Rolling Stone

 Article did none of these things.

        Phillips’ alleged status as a known prevaricator is also irrelevant to this analysis. (See, e.g.,

 doc. 1, ¶¶ 102-105.) Nowhere does the Rolling Stone Article declare that Phillips—or, for that

 matter, Sandmann or Trump—holds the correct view of the encounter. Rather, the article opines

 that “Sandmann’s statement has been embraced as gospel” by others, but the author believed that

 “clear video evidence of the teens harassing Phillips has been ignored.” (Doc. 1-7 at PAGEID#

 86.) The Rolling Stone Article did not endorse Phillips or his Blocked Retreat Statement in any

 way. The article is about the controversy surrounding the encounter and the ensuing media

 coverage, not about Sandmann supposedly “blocking” Phillips. Even though Phillips’ statements

 appear in the article, the content within its four corners makes plain that his is to be considered one

 perspective among several and so it is not defamatory as a matter of law.

        Finally, while the republication of a defamatory statement made by a third party can be

 actionable, accurately reporting statements of a third party with qualifying language, in context,

 and without an independent assertion of their truth is not defamatory as a matter of law. Croce,

 930 F.3d at 794 (applying Ohio law rejecting neutral reportage doctrine). The Rolling Stone Article

 qualifies Phillips’ statements as “disput[ing] Sandmann’s account” based on his “feelings” and

 clearly places the reader on notice that there are different perspectives regarding the Blocked

 Retreat Statement and that readers can reach their own conclusions based upon the additional video




                                                   14
Case: 2:20-cv-00027-WOB-CJS Doc #: 24-1 Filed: 04/27/20 Page: 17 of 28 - Page ID#:
                                     192



 footage. “A reasonable reader would therefore interpret the article as presenting two sides of this

 controversy,” which means the article was not defamatory. Croce, 930 F.3d at 795.

        Because the Rolling Stone Article presented numerous different perspectives regarding the

 Blocked Retreat Statement, including those of Sandmann and Phillips, it is not defamatory as a

 matter of law and Sandmann’s claim should be dismissed.

        C.      The Challenged Statements Are Constitutionally Protected Opinion.

        Under Kentucky law, a statement constituting “pure opinion” is not actionable as a matter

 of law. Pure opinion is absolutely privileged and “occurs where the commenter states the facts on

 which the opinion is based, or where both parties to the communication know or assume the

 exclusive facts on which the comment is clearly based.” Yancey v. Hamilton, 786 S.W.2d 854,

 857 (Ky. 1989). A statement in the form of an opinion can be defamatory, but it “‘is actionable

 only if it implies the allegation of an undisclosed defamatory fact as the basis for the opinion.’”

 Id. (quoting Restatement (Second) of Torts § 566 (1977)). As with determining whether a

 statement is defamatory, to determine whether a statement is a protected opinion, it “must be

 construed in the context of the entire communication.” Biber v. Duplicator Sales & Serv., Inc.,

 155 S.W.3d 732, 738 (Ky. Ct. App. 2004) (citing Yancey, 786 S.W.2d at 857). Kentucky state law

 on this point is consistent with the United States Supreme Court’s later pronouncements. An

 opinion based on disclosed facts can create liability only “if the disclosed facts are incomplete,

 incorrect, or if [the] assessment . . . is erroneous.” Cromity v. Meiners, 494 S.W.3d 499, 503 (Ky.

 Ct. App. 2015) (citing Milkovich v. Lorain Journal Co., 497 U.S. 1, 18-19 (1990)).

        Further, as this Court previously held, “terms such as . . . taunting, disrespect, . . . [and]

 aggressive” are “examples of loose, figurative, rhetorical hyperbole that is protected by the First

 Amendment because it is not susceptible of being proved true or false.” Sandmann, 401 F.Supp.3d

 at 792 (internal quotations and citation omitted). Under these principles, the Court should quickly


                                                 15
Case: 2:20-cv-00027-WOB-CJS Doc #: 24-1 Filed: 04/27/20 Page: 18 of 28 - Page ID#:
                                     193



 dispose of Sandmann’s claim to the extent it is based on the Rolling Stone Article “falsely”

 accusing Sandmann of “aggressively mocking a Native American.” (Doc. 1, ¶ 206.) Not only does

 Sandmann fail to even allege this statement was defamatory, but this is precisely the type of

 language this Court has described as pure opinion protected by the First Amendment. A

 characterization of “aggressively mocking” is “inherently subjective” and hyperbolic. Further, this

 statement is not about Sandmann, but a “bunch of teens in #MAGA gear.” (Doc. 1-7 at PAGID#

 86.) Even if it could be reasonably read to concern Sandmann, the basis for this opinion was fully

 disclosed in the Rolling Stone Article: video of a “rowdy group of students,” “[a]dditional videos”

 of the African-American protesters, and “other videos . . . showing Covington students circled

 around Phillips.” (Id. at PAGEID# 85-86.) Sandmann cannot assert a claim based on this statement

 in the Rolling Stone Article.7

          The Blocked Retreat Statement is also pure opinion because the Rolling Stone Article

 disclosed all facts upon which it was based. As the Court has already held, Phillips’ assertion that

 he was “blocked” is “not ‘capable of being proved objectively incorrect.’” Sandmann, 401

 F.Supp.3d at 792 (quoting Clark v. Viacom Intern. Inc., 617 F. App’x. 495, 508 (6th Cir. 2015)).

 Although the Court later reversed in part that decision based on a request for further context for

 Phillips’ statements, the Rolling Stone Article provided that context and fully disclosed all the

 additional facts that had emerged and which Sandmann argues should have been previously

 disclosed. See Sandmann v. WP Co. LLC, E.D. Ky. No. 2:19-00019, Doc. 64 at PAGEID# 861.

          Despite Sandmann’s bald conclusion that “Rolling Stone inexcusably relied on a false,

 incomplete and out-of-context viral video,” (doc. 1, ¶ 14), a cursory read of the Rolling Stone



 7
           For this same reason, the portion of the Blocked Retreat Statement where Phillips says “It was getting ugly”
 is purely subjective opinion that is protected as a matter of law, and for which Defendants cannot be liable. Sandmann,
 401 F.Supp.3d at 792 (“The above terms [including ‘ugly’] are also ‘inherently subjective,’ like ‘dirtiest’ . . . .”)
 (quoting Seaton v. TripAdvisor LLC, 728 F.3d 592, 598 (6th Cir. 2013)).

                                                          16
Case: 2:20-cv-00027-WOB-CJS Doc #: 24-1 Filed: 04/27/20 Page: 19 of 28 - Page ID#:
                                     194



 Article establishes this allegation is untrue. Where “‘a factual assertion in the pleadings is

 inconsistent with a document attached for support, the Court is to accept the facts as stated in the

 attached document.’” Williams, 498 F. App’x at 536 (citation omitted). First, the Rolling Stone

 Article disclosed additional video that told a more complete story than an initial “widely circulated

 clip.” (Doc. 1-7 at PAGEID# 85.) Second, the article observed that when the new video emerged,

 some members of the media were “walking back” their initial reporting. (Id.) Third, the article

 addressed the President’s opinions and the factual predicate for them, including that “early

 judgments [were] proving out to be false,” that “‘[n]ew footage show[ed] that media was wrong

 about teen’s encounter with Native American,’” and that initial coverage of the incident had been

 “Fake News.” (Id. at PAGEID# 86.) Fourth, the article disclosed the existence of “[a]dditional

 videos,” which “confirm[ed] Sandmann’s claim that African-American protesters yelled a series

 of vile invectives at the students.” (Id.) (Emphasis added.) The Rolling Stone Article not only

 covered multiple opinions about the encounter, but also disclosed the stated factual bases for those

 opinions. Readers were “in as good a position as the author to judge whether the conclusion [he]

 reached . . . was correct.” Lassiter v. Lassiter, 456 F.Supp.2d 876, 882 (E.D. Ky. 2006), aff’d, 280

 F. App’x. 503 (6th Cir. 2008).

        The Rolling Stone Article went beyond disclosure of the additional video; it also disclosed

 the following facts, quoting from Sandmann’s own account of the incident:

               Sandmann and his classmates “were sightseeing at the Lincoln Memorial when they
                were accosted by a group of black supremacist protesters.” (Doc. 1-7 at PAGEID#
                86.)

               The “students responded with ‘school spirit chants,’ after which Phillips and other
                Native-American protesters approached the group.” (Id.)

               Phillips was “‘wading’ into the crowd with his drum.” (Id.)

               “Phillips locked eyes with him [Sandmann], approached him and began playing his
                drum ‘within inches of my face.’” (Id.)


                                                  17
Case: 2:20-cv-00027-WOB-CJS Doc #: 24-1 Filed: 04/27/20 Page: 20 of 28 - Page ID#:
                                     195



               Sandmann “was ‘startled and confused’ and only attempting to ‘diffuse the
                situation’ by standing his ground and smiling at Phillips.” (Id.)

               Sandmann “detail[ed] a belief that he and his classmates were victims.” (Id.)

 Moreover, the Rolling Stone Article did not ask readers to rely only on its reiteration of

 Sandmann’s account. It provided a link directly to Sandmann’s full public statement regarding the

 issue, which included additional facts about the encounter. (Id. at PAGEID# 86.)

        Finally, the article noted that Sandmann would appear on national television the following

 morning “to tell his side of the story”; i.e., to continue to disclose further facts (or state opinions)

 about the incident. Readers of the Rolling Stone Article did not receive partially obscured

 defamatory assertions but instead had the factual bases for the statements quoted in the article—

 and knew where they could look for more. Indeed, it is difficult to conceive of what other facts

 Sandmann would have wanted Rolling Stone to disclose. The Rolling Stone Article discloses every

 single fact that Sandmann argues should have been disclosed throughout his Complaint. Sandmann

 may not like Phillips’ subjective opinion that he was blocked and could not retreat, but the Rolling

 Stone Article disclosed all the facts that could have possibly formed the basis for that opinion.

        Because “a pure expression of opinion is absolutely privileged,” and because Rolling Stone

 stated “the facts on which the opinion is based,” the Rolling Stone Article is pure opinion protected

 by Kentucky law. Cromity, 494 S.W.3d at 503 (internal quotations omitted) (quoting Yancey, 786

 S.W.2d at 857). When the case is one of public concern, as the Court already has noted this one

 is, this proposition applies with additional force. See Cromity, 494 S.W.3d at 504 (citing Milkovich,

 497 U.S. at 20); see also Sandmann, 401 F.Supp.3d at 789 (noting that the events in question were

 “inherently a matter of public concern”). Thus, Rolling Stone’s coverage of the events with full

 context—disclosing each participant’s view and the alleged factual predicate for them—

 constitutes “pure opinion.”



                                                   18
Case: 2:20-cv-00027-WOB-CJS Doc #: 24-1 Filed: 04/27/20 Page: 21 of 28 - Page ID#:
                                     196



         The Rolling Stone Article also contains all the badges of a quintessential opinion piece. As

 this Court has observed, “the natural tendency” is to infer that material “posted on opinion

 websites” is opinion. Loftus v. Nazari, 21 F.Supp.3d 849, 854 (E.D. Ky. 2014). The “category

 tabs” in the upper-left corner of the online article indicate that its author or editors considered it to

 be about “politics news,” a subject that inherently (and primarily) involves opinions. (Doc. 1-7 at

 PAGEID# 85.) The article’s headline—“Trump Comes to the Rescue of the MAGA Teens”—

 alerts readers that it will share a point of view about the article’s focus, the President of the United

 States. (Id.) The subtitle reinforces that it is an opinion piece positing that “[r]ight-wing media is

 using confusion over what exactly happened” to advance an alleged agenda. (Id.) Given all this

 context, the “natural tendency” of any reasonable reader would be to conclude that the article was

 composed of and contained constitutionally protected opinions.

         The “general tenor” of the Rolling Stone Article further places the reader on notice that it

 is an opinion piece. Seaton v. TripAdvisor LLC, 728 F.3d 592, 598 (6th Cir. 2013) (holding travel

 website’s assertion, based on user reviews, that hotel was the “dirtiest” was protected opinion).

 The Rolling Stone Article did not republish Phillips’ statements by themselves and present them

 as an undisputed factual account of what transpired. Rather, the article balanced Phillips’ Blocked

 Retreat Statement with competing quotes from the President and Sandmann and disclosed the

 additional video footage that a reader could weigh to assess the diverging subjective opinions

 regarding the encounter. This is the type of “subjective weighing of factors [that] cannot be proven

 false and therefore cannot be the basis of a defamation claim.” Id. at 600 (citing Compuware Corp.

 v. Moody’s Investors Services, Inc., 499 F.3d 520, 529 (6th Cir. 2007)).

         Although this Court held, in a different case based on different publications, that it would

 permit discovery “regarding [Phillips’] statements and their context,” Rolling Stone’s article here

 provides that context, disclosing all the additional facts that had emerged. Sandmann v. WP Co.


                                                    19
Case: 2:20-cv-00027-WOB-CJS Doc #: 24-1 Filed: 04/27/20 Page: 22 of 28 - Page ID#:
                                     197



 LLC, E.D. Ky. No. 2:19-00019, Doc. 64 at PAGEID# 861 (emphasis added). The Rolling Stone

 Article disclosed the existence of the additional video footage that caused the media to walk back

 its original reporting on the events and detailed the different perspectives of Sandmann, Phillips,

 and others regarding the encounter. The article never adopted Phillips’ alleged version of events.

 The article also divulged “all the underlying facts on which” any point of view—particularly

 Sandmann’s and Phillips’—could have been based. Sandmann, 401 F.Supp.3d at 792-93 (citing

 Macineirghe v. County of Suffolk, No. 13-cv-1512, 2015 WL 4459456 (E.D.N.Y. July 21,

 2015)). Because the Rolling Stone Article left no fact undisclosed, it is protected as opinion under

 Kentucky law.8

          Sandmann cannot assert a claim for defamation against Rolling Stone for publishing

 Phillips’ opinions based upon fully disclosed facts any more than Phillips can assert a claim against

 Rolling Stone for publishing Sandmann’s opinions based upon the same fully disclosed facts.

 “Everyone is free to speculate about someone’s motivations based on disclosed facts about that

 person’s behavior.” McCafferty, 2020 WL 1862250, at *4. That is exactly what readers were

 permitted to do after reviewing the entirety of the Rolling Stone Article. Accordingly, the Blocked

 Retreat Statement within the full context of the Rolling Stone Article is constitutionally protected

 pure opinion and Sandmann’s defamation claim should be dismissed as a matter of law.

          D.       Plaintiff’s Claim Is Time-Barred.

          The Court also should dismiss the Complaint for the independent reason that Sandmann

 did not file it within the one-year statute of limitations for defamation claims. KRS 413.140(1)(d).


 8
           Any alleged imputation of “racist conduct” by Sandmann—besides being unfounded—would be protected
 opinion, because simply referring to someone as racist or bigoted constitutes nonactionable opinion. See, e.g., Squitieri
 v. Piedmont Airlines, Inc., No. 3:17CV441, 2018 WL 934829, *4 (W.D.N.C. Feb. 16, 2018) (collecting cases);
 Williams v. Kanemaru, 309 P.3d 972, 130 Hawai’i 304 (Haw. Ct. App. 2013). Further, because the article quoted
 Phillips’ assertion that he was blocked after Sandmann’s assertion that he did no such thing, it is not only irrelevant
 but also impossible “that others may have attributed a derogatory meaning to this statement,” particularly one related
 to racist conduct. Sandmann, 401 F.Supp.3d at 794.

                                                           20
Case: 2:20-cv-00027-WOB-CJS Doc #: 24-1 Filed: 04/27/20 Page: 23 of 28 - Page ID#:
                                     198



 The limitations period here expired on January 22, 2020, yet Sandmann filed this action a month

 and a half late—on March 2, 2020. Rolling Stone is aware that under Kentucky law, when “a

 person entitled to bring” a defamation action is an infant “at the time the cause of action accrued,”

 the claim “may be brought within the same number of years after the removal of the disability or

 death of the person,” see KRS 413.170(1). However, the Kentucky Court of Appeals has held that

 this tolling provision does not apply to plaintiffs like Sandmann who have evidenced no disability

 impeding their capacity to sue and for whom the statute serves no purpose. See Tallman v. City of

 Elizabethtown, No. 2006-CA-00712, 2007 WL 3227599 (Ky. Ct. App. Nov. 2, 2007), review

 denied, Sept. 10, 2008.

        In Tallman, a decedent’s estate and minor children filed federal and state law claims in

 federal court against various government defendants for a fatal police shooting. Id. at *1. The

 federal court dismissed all claims. Id. After the relevant limitations period had run, the minors filed

 claims for loss of parental consortium in state court. Id. The Circuit Court granted summary

 judgment to defendants. On appeal, the Kentucky Court of Appeals found the minors’ claims time-

 barred because, although generally “KRS 413.170(1) tolls the limitations period of a minor’s state

 law claim until the minor reaches majority,” in Tallman, “the children’s claims were prosecuted

 on their behalf by their mother, as guardian and next friend.” Id. at *3. Thus, given the children’s

 ability to prosecute their claims through their mother demonstrated by “the procedural history of

 this case, [the court was] not persuaded that KRS 413.170(1) tolled the children’s claims . . . .” Id.

        Tallman’s refusal to apply the tolling statute “in light of the procedural history” of that case

 is consistent with Kentucky law. Indeed, KRS 446.080(1) requires that “[a]ll statutes of this state

 shall be liberally construed with a view to promote their objects and carry out the intent of the

 legislature.” The object of tolling provisions such as KRS 413.170 is to protect parties with

 incapacities who cannot sue, so they can sue when the incapacity is removed. Where the incapacity


                                                   21
Case: 2:20-cv-00027-WOB-CJS Doc #: 24-1 Filed: 04/27/20 Page: 24 of 28 - Page ID#:
                                     199



 ceases, the statute’s protections cease. See Lowther v. Moss, 39 S.W.2d 501, 503 (Ky. Ct. App.

 1931) (where “the reason for complying with [Code] provisions . . . does not exist, because the

 purpose of the Legislature in enacting the Code rule . . . was complied with,” rule’s “requirements

 would also necessarily cease”); see also Asher v. Hartlage, 336 S.W.2d 335 (Ky. Ct. App. 1960)

 (where grantor was “mentally competent” the “reason for the rule” that a grantor’s “mental

 weakness” shifts the burden to the grantee “ceases to exist and it has no application”). Indeed, this

 Court has recognized the policy underpinning the tolling statute and issued an opinion consistent

 with Tallman’s reasoning. Holbert v. West, 730 F.Supp. 50, 54 (E.D. Ky. 1990) (holding that

 “statute of limitations is not tolled for married infants by virtue of their minority” and barring

 untimely civil action on that basis).

        These principles apply here to bar Sandmann’s claim. The purpose of the tolling statute

 has no application given the “procedural history of this case” that evidences no incapacity.

 Tallman, 2007 WL 3227599, at *3. To the contrary, Sandmann has been litigating claims arising

 out of the exact same confrontation with Phillips that is the subject of the Rolling Stone Article

 since February 2019. (Doc. 1, ¶ 30.) Sandmann was also very close to the age of eighteen when he

 filed his case against Rolling Stone. According to the Complaint, Sandmann was sixteen years old

 at the time of the January 18, 2019 encounter with Phillips, which means he was seventeen when

 he filed this case and was soon to turn eighteen. (Doc. 1, ¶ 206.). The statute does not apply here

 because Sandmann is close to the age of majority and he has demonstrated his ability to timely file

 other similar lawsuits, through his parents. At no time within the limitations period, however, did

 he sue Rolling Stone.

        Kentucky law did not permit the minors in Tallman to litigate their case in federal court,

 lose, and then refile in state court with the protection of the tolling statute. So too here: Sandmann

 cannot litigate his case—arising from the same incident and statements—in this Court, and then,


                                                  22
Case: 2:20-cv-00027-WOB-CJS Doc #: 24-1 Filed: 04/27/20 Page: 25 of 28 - Page ID#:
                                     200



 after testing his claims against numerous defendants, sue even more defendants after the one-year

 limitations has run. The tolling statute is meant to protect minors who cannot litigate, not minors

 pursuing creative litigation strategies. Because Sandmann’s previous cases—coupled with this

 one—demonstrate that he neither suffered nor suffers any incapacity, his claims are not timely.
                                                                                                        9
         Although several federal district courts declined (incorrectly) to follow Tallman, this Court

 should apply state law as pronounced by the Kentucky Court of Appeals in that case. The Sixth

 Circuit has instructed: “‘a federal court is not free to reject the state rule merely because it has not

 received the sanction of the highest state court.’” Mroz v. Lee, 5 F.3d 1016, 1019 (6th Cir. 1993)

 (citation omitted); see also Church Joint Venture, L.P. v. Blasingame, 947 F.3d 925, 932 (6th Cir.

 2020). This is true “even though [the federal court] thinks the rule is unsound in principle or that

 another is preferable,” Mroz, 5 F.3d at 1019, because “[a]fter a state supreme court’s decisions,

 ‘intermediate state appellate court decisions constitute the next best indicia of what state law is,’”

 United States v. Burris, 912 F.3d 386, 398 (6th Cir. 2019) (citation omitted). A federal court may

 depart from an intermediate appellate court’s ruling only where “it is convinced”—not by its own
                                                                                                                   10
 reasoning—but by “persuasive data that the highest court of the state would decide otherwise.”

 Mroz, 5 F.3d at 1019 (emphasis added). None of the courts that rejected Tallman applied these

 principles, so they erred in rejecting it. See, e.g., Bradford, 767 F.Supp.2d at 752-53.

         Equally important, no data—let alone “persuasive” data—exists to conclude the Kentucky

 Supreme Court would reject Tallman. Thus, this Court should adhere to it. See Davis v. Marriott

 Intern., Inc., 6th Cir. No. 04-4156, 2005 WL 2445945, *2-3 (finding court obliged to follow the

 one Ohio intermediate appellate court that had addressed the issue). Indeed, the Kentucky Supreme


 9
         See, e.g., Bradford v. Bracken Cty., 767 F.Supp.2d 740, 752-53 (E.D. Ky. 2011) (collecting cases).

 10
          This is so regardless of whether the decision is published. Aarti Hosp., LLC v. Grove City, 350 F. App’x 1,
 8 (6th Cir. 2009).

                                                         23
Case: 2:20-cv-00027-WOB-CJS Doc #: 24-1 Filed: 04/27/20 Page: 26 of 28 - Page ID#:
                                     201



 Court’s decision not to review Tallman militates in favor of its continued application. See Lukas

 v. McPeak, 730 F.3d 635, 638 (6th Cir. 2013) (holding intermediate appellate court precedent

 “particularly persuasive” where state supreme court “refused to review the decision.”); accord

 Deane v. Quest Diagnostics Inc., No. 1:18-CV-880, 2019 WL 2569918, *1 (S.D. Ohio Jun. 21,

 2019) (Bertelsman, J.) (observing that “binding effect of state appellate decision on federal court

 making an Erie ‘guess’ is greater where state’s highest court has refused to review that decision”)

 (citation omitted). Although the mere right to proceed through a guardian or next friend does not

 eliminate tolling protections, actual prosecution of the lawsuit demonstrates the absence of a

 reason for application of the statute. Compare Newby’s Adm’r v. Warren’s Adm’r, 277 Ky. 338,

 126 S.W.2d 436 (Ky. 1939) with Tallman 2007 WL 3227599, at *3. Here, as in Tallman, Sandmann

 actually has proceeded to bring claims by a next friend, and so cannot claim the protections of the

 tolling statute. Accordingly, this case should also be dismissed because Sandmann failed to timely

 bring his claim within one year of the Rolling Stone Article and the reason for applying the tolling

 provision of KRS 413.170(1) does not exist in this case.

 IV.    CONCLUSION

        The statements at issue are not defamatory and are constitutionally protected opinions as a

 matter of law. Sandmann’s claim is also untimely. For all these reasons, the Court should dismiss

 the Complaint with prejudice.

                                               Respectfully submitted,

                                               /s/ Kevin T. Shook
                                               Kevin T. Shook (pro hac vice)
                                               FROST BROWN TODD LLC
                                               10 West Broad Street
                                               Columbus, OH 43215-3484
                                               Phone: 614-464-1211
                                               Fax: 614-464-1737
                                               kshook@fbtlaw.com
                                               rgoellner@fbtlaw.com


                                                 24
Case: 2:20-cv-00027-WOB-CJS Doc #: 24-1 Filed: 04/27/20 Page: 27 of 28 - Page ID#:
                                     202




                                     Theresa A. Canaday (KBA# 88607)
                                     Samuel W. Wardle (KBA# 97365)
                                     FROST BROWN TODD LLC
                                     400 West Market Street, 32nd Floor
                                     Louisville, KY 40202-3363
                                     Phone: 502-589-5400
                                     Fax: 502-581-1087
                                     tcanaday@fbtlaw.com
                                     swardle@fbtlaw.com

                                     Michael E. Nitardy (KBA# 91613)
                                     FROST BROWN TODD LLC
                                     7310 Turfway Road, Suite 210
                                     Florence, KY 41042
                                     Phone: 859-817-5900
                                     Fax: 859-283-5902
                                     mnitardy@fbtlaw.com

                                     Ryan W. Goellner (pro hac vice)
                                     FROST BROWN TODD LLC
                                     301 East Fourth Street, Suite 3300
                                     Cincinnati, OH 45202
                                     Phone: 513-651-6800
                                     Fax: 513-651-6981
                                     rgoellner@fbtlaw.com

                                     Counsel for Defendants, Rolling Stone, LLC and
                                     Penske Media Corporation




                                       25
Case: 2:20-cv-00027-WOB-CJS Doc #: 24-1 Filed: 04/27/20 Page: 28 of 28 - Page ID#:
                                     203



                                  CERTIFICATE OF SERVICE

          I hereby certify that on April 27, 2020, I electronically filed the foregoing document with
 the clerk of the court by using the CM/ECF system. Notice of this filing will be sent by e-mail to
 all parties by operation of the Court’s electronic filing system or by e-mail or first-class mail to
 anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.

  Todd V. McMurtry (KBA# 82101)
  Kyle M. Winslow (KBA# 95343)
  HEMMER DEFRANK WESSELS, PLLC
  250 Grandview Drive, Suite 500
  Ft. Mitchell, KY 41017
  Phone: 859-344-1188
  Fax: 859-578-3869
  tmcmurtry@hemmerlaw.com
  kwinslow@hemmerlaw.com

  L. Lin Wood
  L. LIN WOOD, P.C.
  1180 W. Peachtree Street, Suite 2040
  Atlanta, GA 30309
  Phone: 404-891-1402
  Fax: 404-506-9111
  lwood@linwoodlaw.com



                                                      /s/ Kevin T. Shook
                                                      Counsel for Defendants, Rolling Stone, LLC
                                                      and Penske Media Corporation




 0144420.0730688 4835-7347-1417




                                                 26
